IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. AP-76,977


EX PARTE DURWAN DEON GREEN, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 219-80653-08 IN THE 219TH DISTRICT COURT

FROM COLLIN COUNTY



Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of money laundering
and sentenced to two years' imprisonment.  The Fifth Court of Appeals affirmed his conviction.
Green v. State, No. 05-09-01254-CR (Tex. App.--Dallas Jan. 11, 2012) (unpublished).  
	Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to timely notify Applicant that his conviction had been affirmed
	The trial court recommends that relief be granted.  Ex parte Riley, 193 S.W.3d 900, 902 (Tex.
Crim. App. 2006). 
	We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition
for discretionary review of the judgment of the Fifth Court of Appeals in Cause No. 05-09-01254-CR
that affirmed his conviction in Cause No. 219-80653-08 from the 219th District Court of  Collin
County.  Applicant shall file his petition for discretionary review with this Court within 30 days of
the date on which this Court's mandate issues.

Delivered:  March 6, 2013
Do not publish